White, J.
George Wilber son now deceased, commenced suit on a bill of exchange against Henry Goldthwaite, in the Circuit Court of Montgomery county. To the evidence adduced by the plaintiff, the defendant demurred, and at the April term 1823, the Court overruled the demurrer and adjudged the evidence sufficient to maintain the issue on the part of the plaintiff. The clerk in entering the judgment failed to mention the sum recovered. The words of the judgment after stating the case and the examination thereof by the Court are as follows: “Itseems to the Court that the said evidence is sufficient in *168law to maintain the issue joined between said parties; therefore, it is considered by the Court that the plaintiff recover of the defendant,” wit.be/otsayiug to what amount. Before the defect of this judgment were discovered several executionsissued ; by which, however, iione of the money was made. The present plaintiff in error, as administrator of George Wilkerson, and upon sufficient notice given, moved, the Court below, at the September term 1828, for an order nunc pro lime, to perfect said judgment. This motion was overruled, and a judgment entered against the plaintiff for costs. This decision ■ of the Circuit Court is now before us on writ of error for revision. The case ■presents questions of importance, and perhaps some of real difficulty. In argument, it is conceded that, as the clerk was bound to insert the sum recovered, the omission to .do this- was a clerical error or misprision. But the defendant contends that the judgment could not be amended at the subsequent term by the rules of the Common Law, or the provisions of our statute of amendments passed in. 1807, and that if embraced by the act of 1824, more than three years had elapsed, and the right to amend was thereby barred. It is undeniable, that the Common Law placed many restrictions on the Courts in granting amendments, and hence the necessity of the various statutes of England to prevent injustice from mistakes and casualties, incident to the iinperfection of human action. • But notwithstanding this strictness, mere ministerial acts were amendable at Common Law after the'‘term had passed. The Chief-Justice, in delivering the opinion of the Court, in the case of Phillips vs. Smith,a says, “ that continuances might be entered at any - time,- as - well after as ‘before the jucig*169ment, and lie took a distinction between judicial and ministerial acts.” The first of which, he says, were-at Common Law, amendable at any time; and as to-amendments of judicial acts, “a difference was made between such as deface and alter the record, and those which are only additional- to it, made in order to eke out and complete it.” Now, if the defect-here-sought to be amended, were in strictness, a judicial act; might it not, according to this authority, be-amended. It would be merely completing the record, or in the language of the book, ekeing it out, so as to make it complete. Without such amendment the judgment is most inoperative and incomplete : and if to perfect it be allowed by Common Law, then it might well have been done without the aid of statutes. But it is admitted, the omission is-a clerical mistake, the insertion of damages is- a ministerial act, and therefore clearly embraced by the principles of the case referred to..
In the note to 1 Saunders’ Pl. 346, Lord Mansfield says, “one'point is extremely clear, that the return of the caption to this Court is merely a ministerial act, and admitting it to be a ministerial act, the rule in Phillips vs. Smith is conclusive, that ministerial acts are amendable at Common Lam at any time. On such applications as this, the Court of B. R. has adopted the rule to amend, whenever the ends of justice-■require.
In 6 Term Rep. 8, Mara vs. Guin, Lord Kenyon uses this strong language,' “the forms of the .Courts are always best used, when they are made subservient to the-,justice of the case;” and the same distinguished jurist, in a case from 7 Term R. 699, which I observe referred - te by another book, (but-*170which I'have not before me,)- says expressly, that such amendments are not made under the statutes of Jeofails, but under -the general authority of the Courts.
The Court in the case of Shorts vs. Coffen, executor of Coffen,a after taking two or three days to consider, were clearly of opinion to amend a judgment against an executor, de bonis propriis, by making it de bonis testatoris, si, &c.; et de bonis propriis, si non, &c.: and that too, even after writ of error had been brought; and in nullo est erratum pleaded; and an argument in the Exchequer Chamber — (upon the authority of this case,) — the Court of New York allowed precisely a similar amendment.b
In the'case of Samin and others vs. Drake,c the Court permitted the judgment to be signed nunc pro tunc, and observed, “ the omission was the neglect of one of their officers which ought not to prejudice any one.” Many other authorities might be adduced/if necessary, to the same point. But these surely are sufficient to shew that, by the very constitution of Courts of justice, and to answer the ends of their creation, they have, by the rules of the Common Law, power, so far to correct the omissions of their own ministerial officers by entering judgments nunc pro tunc, as not to allow their mistakes to defeat the purposes- of justice.' This question, however, is not strictly open for discussion in this State. It has long been the practice of-the Circuit Courts to enter judgmsnts nunc pro tunc, -whenever essential to the interest of suitors and where the record furnished sufficient data for such judgments: and this practice hajs frequently been sanctioned by the adjudications of this Court. The cases of Fugua & Hewlett vs.
*171Carriel & Martin,a—Clemens vs. Judson & Banks,b and Draughan vs. The Tombeckbee Bank, are to this point.
But it is further insisted, that even if this power be allowed the Courts, it is merely a discretionary power, from a decision in. the exercise of'which a writ of error will not lie. It is true inferior Courts do possess certain discretionary powers, which if abused, can not be corrected on error: and perhaps the nature of these'powers will best appear by reference to ’some of the cases in which they are known to exist. Continuances, new trials, and motions to amend pleadings out of ilia .time prescribed by statute for their being filed, are of this character. In such cases, though a mistake of a Court might as seriously injure a party as an error in the final judgment, yet a.writ of error would not lie. The policy of the law requires this; for, from the very nature of the enquiries, it is impossible that a revising Court should be as fully in possession of the facts necessary to a judicious exercise of such discretion, as the inferior tribunal, before which they are all developed. As, however, there are evils attending this resiriction, it should never be carried beyond the reasons on which it is founded ;" and perhaps it may be assumed as a good general principle, at least, that-whenever a case can be .exhibited of record to an appellate Court, in precisely the same attitude which it presented in the Court below, a writ of error will lie, if the judgment be final. What then is there in this case, which was exhibited in the Circuit Court, and that dees not appear of record here?
We have before us the entire grounds of the motion, and ah the facte of tbo ease. I can conceive, of *172■nothing which- would have influenced the Circuit Court, which is not now before us-for our consideration. ■ .
But .again, I think it fairly deducible from the authorities already referred to, on another branch of this -.case, ■ that where a. ministerial officer of a Court is required by law to do a particular act, which he fails to do, greatly to the prejudice of a suitor’s rights, it is not duly the province of the Court to correct-that error, when there is sufficient data on which it •nan be amended with legal certainty and precision, but that it is the undoubted right of the injured par-ty to demand that the error should be corrected. The judgment was the means of redress given by the law to the party; but as at first entered, it was insufficient for the purpose designed. Then surely, upon a proper case presented to a Court, having ample powers, it was as much a matter of right to demand its .amendment, in order to attain the very object of the law itself, as to have had it entered correctly, when the demurrer was disposed of. It is, however,, farther contended, that admitting a writ of error might .have been prosecuted by the other party, had the -Court allowed the amendment, it will .not lie, as the case is now situated — the Court having refused the motion. That it is not a final judgment within the meaning of our statute, allowing writs of error; and.that if the plaintiff be aggrieved, he must seek re-dress by a mandamus. Why was not this a final judgment ? It was clearly a final disposition of the case on the circuit, for no other Judge, according to the established practice of our Courts, would, after-wards, have heard the motion. It was, moreover, a judgment for costs, by which the party was aggrieved,. *173;and for which an execution would have issued. To ■my mind there is not that wide distinction between a judgment denying and one sustaining a motion, which is supposed : at least this Court lias 'not recognized the distinction. For, during this very term, we have taken cognizance of a judgment of the Cir.cuit Court of Jefferson county, where there was a refusal, on motion, to enter satisfaction of record, and have affirmed that judgment.
In the case of Creighton vs. Denby,a the point was .expressly made, whether a writ of error would lie from a decision of the Circuit Court, overruling a motion to quash an execution; and the Court, upon the authority of several oases there cited, say, that the decision was a íinal judgment upon the-matter therein litigated; and the party dissatisfied had a ■right to have it reviewed in this Court. Indeed the doctrine seems to have been so well understood .that in the case of Thurman vs. Matthews,b which was a writ of error to reverse for refusing to arrest the judgement below, the question was not made; though in other States it has been determined that on such refusal, error would not lie.
Between the case in Minor’s Reports, and the present, I can perceive no difference in principle; and we are not disposed to disturba settled and salutary rule to favor what, at best, is nothing more than a distinction without a difference; especially when'the remedy by mandamus, if it could be had, would he dilatory and badly adapted to the organization of our ■Courts. We are therefore of opinion, that the Court below erred, in refusing to amend the judgment nunc pro tunc — for which the judgment must he reversed, .and the cause remanded.
*174In doing this, we have .not felt ourselves authorised to go farther back than to the single enquiry, whether the Circuit Court ought, or ought not, to have sustained the motion to perfect the original judgment, bv-allowing the amount recovered to be inserted. Upon all the other features of the case, the Judge had passed in overruling the demurrer to the evidence, and if he erred, it will bo matter for future revisa!.
Taylor, J.
As' my opinion corresponds with that of the majority of the Court, as delivered by my brother White, on every point but one, it is only necessary for me to notice that one.
I believe that there is no final judgment in the Court below, and that the motion to dismiss the writ of error should be- sustained.
I understand a final judgment to be res adjudicata. .That the question which has been decided can not ho again agitated in the Court which made the decision, in the same form. This is certainly not the case' with respect to a motion for a judgment nunc pro tunc, which is overruled. I am aware that some additional reason must be shewn before the Court would again hear a motion which had, at a previous term, been overruled, but it is by no means difficult to imagine cases in which it would be done. If in a new county, where books were not to be had, such a motion were made and overruled, but upon consulting authority, it was found that the cases all sustained the motion, certainly it would he heard again. But it-itr not difficult to ¡suppose a case, in which ex-tremo injustice would attend a contrary practice. A motion of the hind is made and overruled, from the insufficiency of the evidence adduced in support of *175the motion. It is reasonable to be presumed that the Supreme Court would decide in the same way; but' afterwards, an old docket, which had been mislaid, is found, containing a distinct memorandum of the judgment, in the hand writing of the Judge who presided. This additional testimony can not be used on the trial in the appellate Court, because, strictly, forms no part of the record : is the party • to remain without redress? So the Court determines.
But it has been said that the peculiar organization of our Court demands the decision, that one Judge will not hear the judgment of his predecessor controverted. To my mind this objection produces no difficulty. By the alternation of the Judges,-it was never intended to change the rules of decisions, nor to cast new burthens upon suitors, and although I should feel as great a delicacy as any person in rehearing points discussed which had previously been decided by another member of the bench, in the same cause, yet if new facts were introduced which were not before him, I should not hesitate to hear and to determine.
But this is not a matter left to reason alone; the th.oriti.es are full upon the subject.
It is unnecessary to adduce authority to prove that a writ of error can be sued out upon no other than a final judgment. This position has been taken so often by this Court, and is so completely within the words of our statute, which is affirmatory of the Common Law, as maintained by an unbroken chain of. decisions, that it would be but time lost to occupy any on this .part of the subject. But the question is, what is a final judgment ?
In the case of Horne vs. Barney,a Chief Justice *176Spencer speaks of it" as settled law, that if a- judgment be arrested for the insufficiency of the declaration, that a writ of error will not lie. See the same doctrine in Bayard vs. Malcolm.a When a judgment is-arrested, there is a decision of the. Court arresting, that judgment, and costs are uniformly given to the party making the motion; yet it is not- a-final judgment. Another action may be brought on that which-constitutes the foundation of the suit in which the judgment was arrested. So it has been determined in this Court; that a writ of error will not be sustained on-a judgment of nonsuit. Why ? Other reasons may be given, it is true, but the strongest is because it is not a final judgment; the party has remedy by another action. The same, it seems to me, is the only consistent doctrine in the case before the' Court. A Court overrules a motion for a judgment nunc pro tunc. Is there a final judgment rendered' by the-Court? Does the case assume the nature of res adju-dicatad Surely not. The plaintiff may institute another action, and prosecute it to a recovery. It is unnecessary to multiply authorities to support this position.
But it is said, that this Court has adopted a different rule. It is true, that the decision, on a motion to quash an execution, whether sustaining or refusing it, has been determined by this Court to be ground for error.
The opinion given in the case rests for authority entirely on some Virginia cases; but neither in. that State, nor any other, can a decision, analagous to the one which is. asked in this, be found. A motion to quash an execution, even if unsuccessful, places the party in a very different, situation from one in arrest *177of judgment, or for a judgment nunc pro tunc. In the first case, the plaintiff has not only a subsisting judgment, but the means of immediately coercing that judgment. Delay here would be dangerous, and before the defendant could regularly proceed by mandamus, it might be too late. Not so here— none of this urgency exists, and the party has ample .time to pursue that remedy, which has heretofore been open to him, without the probability of being placed in a worse situation.
It is certainly -Unnecessary to answer the argument which is founded upon the decisions of this Court, sustaining writs of error which brought up cases after a judgment nunc pro tunc had been ordered by an inferior Court. It requires no astuteness to perceive that, in such case, there is a final judgment, The record is made perfect by the judgment, and the whole case is open for rc-examination by this Court. The party is not confined to errors committed in the proceedings upon the judgment nunc pro tunc, for that constitutes only a part of the record which it perfects.
I am, therefore, of opinion, the writ of error should lie dismissed.
My opinion was the same in the case of Baylor vs. McGregor & Darling, decided at a previous day of this term.

 1 Strange 139.


 Burrow 2750


 1 Cowen 192


 1 Cain 9


 Minor’s Rep. 170.


 ibid. 395.


 Minor's Rep. 250.


 1 Stewt’s Rep. 385.


 19 Johns. R. 247.


 2 Johns. R. 101.